DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1, 2, 4, 6-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niese (US 5,657,774).
Regarding claim 1, Niese teaches a hair extension for integration with a person's head of hair, and further teaches the hair extension comprising a plurality of supplemental hairs (12, Fig 1b), an attachment band (5, Fig 1b) coupled to the plurality of supplemental hairs (12, Fig 1b) and configured to be secured to the person's
head of hair (intended use, see "head of wearer” col 2 In 31), the attachment band being flexible to’ conform to the shape of a person's head of hair ("flexible headband’, col 4 In 53), and a mesh sheet (9, Fig 1a) that extends over at least a portion of an outwardly facing surface of the attachment band to hide the attachment band ("concealing the headband" co! 5 In 18), the plurality of supplemental hairs (12, Fig 1b) 
5; 1). 
Regarding claim 2, Niese teaches the hair extension of claim 1, and further teaches wherein the mesh sheet (9, Fig 1a) comprises lace material ("lace cap” col 4 In 59) with an open pattern having apertures formed therethrough and at least some of the supplemental hairs extend through the apertures ("hair extends out from" col 2 In 67).
Regarding claim 4, Niese teaches the hair extension of claim 3, and further teaches wherein the attachment band (5, Fig 1b) comprises air-impermeable polymeric materials ("plastic” col 7 In 61).
Regarding claim 6, Niese teaches the hair extension of claim 1, and further teaches wherein the plurality of supplemental hairs (12, Fig 1b) includes a plurality of short supplemental hairs (see short hairs on top of 12, Fig 1b) and a plurality of long supplemental hairs (see long hairs on sides of 12, Fig 1b).
Regarding claim 7, Niese teaches the hair extension of claim 6, and further wherein the plurality of short supplemental hairs (12, Fig 1b) extend away ("extending upward" col 6 In 39) from the plurality of long supplemental hairs so to blend in with the person's head of hair ("blends easily" col 2 In 50). 
Regarding claim 8, Niese teaches the hair extension of claim 1, and further teaches wherein the attachment band (5, Fig 1b) includes a flexible connector strip (11 Fig 2a) and a flexible engagement strip (10, Fig 1a) that overlays the flexible connector strip (11, Fig 2a) when the attachment band is coupled to the person's head of hair so that the flexible engagement strip provides the outwardly facing surface of the 
Regarding claim 10, Niese teaches the hair extension of claim 8, and further teaches wherein the flexible connector strip (11, Fig 1a) includes a plurality of apertures (“loop” col 6 In 2) configured to receive the plurality of lock teeth (intended use, lock teeth of connector strip of Velcro stick into loops of engagement strip of the other strip of Velcro).

Claim(s) 1, 5, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oppenheim (US 1,713,616).
Regarding claim 1, Oppenheim teaches a hair extension for integration with a person's head of hair, and further teaches the hair extension comprising a plurality of supplemental hairs (112, Fig 4), an attachment band (band defined by 13 which includes unlabeled ring circumscribing the portion labeled 112a, Fig 4) coupled to the plurality of supplemental hairs (112, Fig 2) and configured to be secured to the person's head of hair (intended use, see "attached to wearer's head" pg 1 In 60), the attachment band being flexible to conform to the shape of a person's head of hair ("flexible" pg 2 ln 11), and a mesh sheet (112a, fig 4) that extends over at least a portion of an outwardly facing surface of the attachment band (13, fig 4) to hide the attachment band (see mesh sheeting 112a covering behind band 13, Fig 4), the plurality of supplemental hairs 
Regarding claim 5, Oppenheim teaches the hair extension of claim 3, and further teaches wherein the mesh sheet (112a, Fig 4) is substantially all arranged within a footprint of the attachment band when the attachment band is viewed looking toward the outwardly facing surface of the attachment band (see placement of mesh sheet within unlabeled ring of attachment band, Fig 4).
Regarding claim 13, Oppenheim teaches a hair extension comprising a plurality of supplemental hairs (112, Fig 4), an attachment band (band defined by 13 which includes unlabeled ring circumscribing the portion labeled 112a, Fig 4) coupled to the
 plurality of supplemental hairs ("mounted" pg 2 In 32) and configured to be secured to the person's head of hair (intended use, see “attached to wearer's head” pg 1 In 60), and a mesh sheet (112a, Fig 4) that extends over an outwardly facing surface of the attachment band (band defined by 13 which includes unlabeled ring circumscribing the portion labeled 112a, Fig 4) while remaining substantially all arranged within a footprint of the attachment band when the attachment band is viewed looking toward the outwardly facing surface of the attachment band (see placement of mesh sheet within unlabeled ring of attachment band, Fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5, 8, 9, 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oeffinger (US 2011/0061674) in view of Peterson et al. (US 2014/0326267).
Regarding claim 1, Oeffinger discloses hair extension for integration with a person’s head of hair, the hair extension comprising a plurality of supplemental hairs (6), an attachment band (1) coupled to the plurality of supplemental hairs and configured to be secured to the person’s head of hair, the attachment band being flexible to conform to the shape of a person’s head of hair (see Figures 1-8; paragraph 54). Oeffinger does not disclose the supplemental hair including a mesh sheet that extends over at least a portion of an outwardly facing surface the plurality of supplemental hairs extending from the mesh sheet so that the mesh sheet provides a textured background from which the plurality of supplemental hairs emanate. Peterson et al. teach a weft of hair made from a mesh sheet (12) that extends over at least a portion of an outwardly facing surface the plurality of supplemental hairs (18) extending from the mesh sheet so that the mesh sheet provides a textured background from which the plurality of supplemental hairs emanate (paragraph 25; Figure 1A). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair weft of Oeffinger be made from hairs attached to a mesh sheet as taught by Peterson et al. to allow for a natural looking hair extension and for the weft to fully conceal the attachment band.
Regarding claim 2, the combination discloses the mesh sheet comprises lace material (12) with an open pattern having apertures formed therethrough and at least 
Regarding claim 3, the combination discloses the mesh sheet (12) defines a plurality of apertures and at least some of the plurality of supplemental hairs extend through the apertures (paragraph 25 and 26).
Regarding claim 4, the combination discloses the attachment band (1) comprises air-impermeable polymeric materials (paragraph 54). 
Regarding claim 5, the combination discloses the attachment band (1) includes a flexible connector strip (8) and a flexible engagement strip (1) that overlays the flexible connector strip when the attachment band is coupled to the person’s head of hair so that the flexible engagement strip provides the outwardly facing surface of the attachment band (see Figure 1).
Regarding claim 8, the combination discloses the mesh sheet is substantially all arranged within a footprint of the attachment band when the attachment band is viewed looking toward the outwardly facing surface of the attachment band.
Regarding claim 9, the combination discloses the attachment band (1) includes a flexible tether (2) that extends from the flexible connector strip (1) to the flexible engagement strip (8), and the attachment band is a single monolithic flexible component (see Figures 5 and 7). 
Regarding claim 13, Oeffinger discloses a hair extension comprising a plurality of supplemental hairs (6), an attachment band (1) coupled to the plurality of supplemental hairs and configured to be secured to the person’s head of hair (see Figure 1). Oeffinger does not disclose a mesh sheet that extends over an outwardly facing surface of the 
Regarding claim 14, the combination discloses the mesh sheet (12) further includes a plurality of apertures and at least some of the plurality of supplemental hairs extend through the apertures (paragraph 25). 
Regarding claim 17, the combination discloses the attachment band (1) includes a flexible connector strip (1) and a flexible engagement strip (8) that overlays the flexible connector strip when the attachment band is coupled to the person’s head of hair so that the flexible engagement strip provides the outwardly facing surface of the attachment band, the flexible connector strip includes a plurality of lock teeth (3), and the engagement strip includes a plurality of catches (3) each arranged to engage the corresponding plurality of lock teeth when the attachment band is coupled to the person’s head of hair (see Figure 1).

Claims 6, 7, 10-12, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oeffinger (US 2011/0061674) in view of Peterson et al. (US 2014/0326267) as applied to claims 1-5, 8, 9, 13, 14, and 17  above, and further in view of Thomas (US 2017/0202290).
Regarding claims 6, 7, 15, and 16, the combination of Oeffinger and Peterson et al. disclose the claimed invention except for the plurality of supplemental hairs includes a plurality of short supplemental hairs that extend away from the plurality of long supplemental hairs. Thomas teaches a hair extension system comprising a plurality of supplemental hairs that includes a plurality of short supplemental hairs (82) that extend away from a plurality of long supplemental hairs (80) to add additional volume or lift to the overall hair style from underneath the natural existing hair of the wearer that is styled over and covering the hair extension device (see Figure 5; paragraph 55). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair extension of the combination of Oeffinger and Peterson et al. be made with long and short hair where the short hair extends away from the long hair as taught by Thomas to provide additional volume and lift to the hair style.
Regarding claims 10-12 and 18-20, the combination of Oeffinger and Peterson et al. disclose the claimed invention except for the flexible connector strip includes a plurality of apertures configured to receive the plurality of lock teeth, the plurality of catches includes a plurality of posts spaced apart from each other and arranged on all sides of the plurality of apertures in the flexible connector strip, and plurality of lock teeth are arrow-shaped and include a plurality of stems extending from the connector 
Thomas teaches a hair extension having a flexible connector strip (304) that includes a plurality of apertures (326) configured to receive the plurality of lock teeth (314), the plurality of catches includes a plurality of posts (328, 330) spaced apart from each other and arranged on all sides of the plurality of apertures in the flexible connector strip, and plurality of lock teeth (314) are arrow-shaped (Figure 12F; 12D) and include a plurality of stems (316) extending from the connector panel and a plurality of caps (318) extending from the stems so that the outermost edges of the plurality of caps extend beyond the outermost edges of the plurality of stems (see Figures 11 and 12).  Thomas shows that the lock teeth and catches is an equivalent structure known in the art.  Therefore, because these two attachment means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the two sets lock teeth for the lock teeth and catches.

Conclusion


	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/           Primary Examiner, Art Unit 3772                                                                                                                                                                                             9/16/2021